Name: Commission Regulation (EC) No 1127/2002 of 27 June 2002 on the opening of a standing invitation to tender for the resale on the internal market of some 5814 tonnes of rice held by the Greek intervention agency
 Type: Regulation
 Subject Matter: marketing;  Europe;  trade policy;  plant product;  European construction
 Date Published: nan

 Avis juridique important|32002R1127Commission Regulation (EC) No 1127/2002 of 27 June 2002 on the opening of a standing invitation to tender for the resale on the internal market of some 5814 tonnes of rice held by the Greek intervention agency Official Journal L 169 , 28/06/2002 P. 0018 - 0018Commission Regulation (EC) No 1127/2002of 27 June 2002on the opening of a standing invitation to tender for the resale on the internal market of some 5814 tonnes of rice held by the Greek intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular the last indent of Article 8(b) thereof,Whereas:(1) Commission Regulation (EEC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by intervention agencies(3) lays down requirements relating to those procedures and conditions.(2) For a very long time now the Greek intervention agency has been storing a very large quantity of long-grain paddy rice A. A standing invitation to tender should be opened for the resale on the internal market of some 5814 tonnes of paddy rice held by the Greek intervention agency.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The Greek intervention agency shall open, on the terms laid down in Regulation (EEC) No 75/91, a standing invitation to tender for the resale on the internal market of some 5814 tonnes of long-grain paddy rice A held by that agency.Article 21. The closing date for the submission of tenders in response to the first partial invitation to tender shall be 10 July 2002.2. The closing date for the submission of tenders in response to the last partial invitation to tender shall be 31 July 2002.3. Tenders must be lodged with the Greek intervention agency at the following address: OPEKEPE Acharnon Street 241 GR - 10446 Athens Tel.: (30-10) 212 47 87 or 212 47 89 Fax: (30-10) 862 93 73.Article 3By no later than Tuesday of the week following the closing date for the submission of tenders, the Greek intervention agency shall notify the Commission of the quantities and the average prices of the various lots sold.Article 4This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 9, 12.1.1991, p. 15.